Citation Nr: 1312186	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  07-25 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine at L4-5 (low back disability), to include as secondary to service-connected bilateral knee disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from April 1986 to November 1994 and from November 1999 to December 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reopened and denied the Veteran's claim.  

In August 2010, the Board declined to reopen the Veteran's claim.  The Veteran subsequently submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with this denial.  The Court issued a Memorandum Decision in September 2011, which vacated the Board's August 2010 decision and remanded it back to the Board for appropriate action.  

In an April 2012 decision, the Board reopened the Veteran's claim and remanded it for further development-including a VA examination.  The requested action was taken, and there has been substantial compliance with the remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998), see also Dyment v. West, 13 Vet. App. 141 (1999).

In addition to a paper claims file, the Veteran also has an electronic file known as a Virtual VA file.  The Board has reviewed both the paper and electronic files prior to reaching this decision.  


FINDING OF FACT

The Veteran's currently diagnosed low back disability was not first manifest in service, and the disability has not otherwise been shown to be etiologically related to service or secondary to a service-connected disability.


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated by service; nor is it secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012). 

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, the Veteran received 38 C.F.R. § 3.159(b) notice in November 2005 and February 2007 letters.  The November 2005 notice was issued prior to the appealed February 2006 rating decision.  In the February 2007 letter, the Veteran was also notified of VA's practices in assigning disability evaluations and effective dates for service-connected disabilities pursuant to Dingess/Hartman.  Although the Dingess-compliant notice was not received prior to the February 2006 rating decision, the corrective notice was sent in February 2007, following multiple readjudications of the claim-including the most recent June 2012 Supplemental Statement of the Case (SSOC).  There are accordingly no deficiencies of notification in this case, nor has the Veteran argued otherwise.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4) (2012).

In this case, VA and private medical records concerning the claimed back disability have been obtained to the extent possible, and there is no indication of additional relevant treatment records concerning this disability.  As such, the RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  

The Veteran was also most recently afforded fully comprehensive VA examination in May 2012 to determine the etiology of his claimed back disability.  The VA examination report reflects that the VA examiner reviewed the Veteran's past medical history and provided opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's claims.  The Board, therefore, concludes that the May 2012 report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


Legal Criteria

The Veteran contends that his current low back disability was caused or chronically worsened by his service-connected bilateral knee disabilities.  He maintains that his weakened knees caused his work-related back injury, because he was unable to bend his legs while lifting and used his back instead.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Also, certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  No listed chronic disease has been diagnosed here.

In addition, disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

As to competency, 38 C.F.R. § 3.159(a)(2) reflects that "competent lay evidence" means any evidence not requiring that the proponent have specialized education training or experience; lay evidence is competent if provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Factual Background and Analysis

A review of the service treatment records shows no diagnosis of a chronic back disorder.  In June 1989, the Veteran was seen for complaints of low back pain, but denied any trauma to the back.  The treating personnel recommended self care for the Veteran's symptoms.  In March 1993, the Veteran reported a back injury while running for PT.  He described that his lower right back muscle caused pain when he twisted his body to the left.  He was prescribed over-the-counter medication and a heat pad for treatment.  

In an August 1999 report of medical history and an October 1999 prescreening form, the Veteran denied any current back disability.  Also, when complaining of bilateral lower extremity tingling in October 2000, the Veteran denied low back pain.  In a December 2000 report of medical assessment at discharge, the Veteran indicated that his health was the same as noted in his enlistment examination, and that he has not had any illnesses or injuries since that time.  He denied suffering any injury or illness while on active duty for which he did not seek medical treatment.  

In an August 2003 private treatment record, the Veteran reported a work-related back injury in July 2003.  He described the injury as occurring after moving 120-pound tarps.  He did not report any in-service injury or injury prior to the tarp incident.  

In an undated prescription form, there was a notation that the Veteran's chronic knee problem caused a deterioration of his spine and subsequent disc prolapse.  This was not dated, and the signature of the physician was illegible., but appears to be that of Dr. R, the Veteran's treating VA physician. 

The Veteran filed his first claim of service connection for a back disability in September 2003.  He was afforded a VA examination the following month, during which he reported the onset of his back pain as being in May 2003 (while working as a truck driver).  He indicated that he had severe low back pain when he was loading large tarps onto his flatbed truck.  He was on medication and restrictions for a month, but continued to have back pain.  The Veteran's back pain became severe again and he was subsequently diagnosed as having a large herniated disc at the L4-5 region.  In August 2003, he underwent a lumbar laminectomy of L4-5 with a discectomy on the right, and foraminotomies of L4-5 and L5-S1 on the right and L4-5 on the left.  The Veteran told the examiner that his bilateral knee disability caused a change in his lifting mechanics and ultimately resulted in his low back complaints.  

The examiner diagnosed the Veteran's as having degenerative disc disease of the lumbar spine (L4-5).  Following review of the claims file, interview of the Veteran, and physical examination, the examiner confusingly opined that the Veteran's lifting mechanics caused his low back injury, but did not indicate whether his bilateral knee disability caused his lifting mechanics to be altered.  He stated that without proper lifting techniques, he would be at risk for injuring his low back.  The examiner did not provide any additional opinions.  

In an October 2003 private treatment record, the treating professional indicated that the Veteran's herniated disc was very large and it may have existed before his work-related accident.  

In March 2004 and March 2005 statements, the VA treating physician opined that the Veteran's degenerative disc disease is likely related to his service-connected bilateral knee degenerative joint disease.  

In October 2005, the Veteran was afforded a VA examination of his knees.  At that time, the examiner noted that x-ray studies of knees were within normal limits, except that the right knee has mildly decreased joint space.  He also noted that the Veteran had cauda equina syndrome in his back.  The examiner indicated that the Veteran was unable to describe specific examples of how his knee problems impact his daily living, despite his reports of his right knee occasionally giving out.  The examiner appreciated normal strength and sensation across the knee joints.  The Veteran had full range of motion and no pain or tenderness upon joint movement.  

That same month, the Veteran was afforded another VA examination of the spine.  The Veteran described his post-service work injury to his spine, and indicated that he had never had problems with his back prior to the 2003 injury.  The examiner's impression was cauda equina syndrome in the back, and that was the likely etiology of his back disability.  The examiner could not say whether his current level of disability is related to his service activities, and opined that they are more likely than not related to his cauda equina syndrome.  

In compliance with the Board's April 2012 remand, the Veteran was afforded another VA spine examination in May 2012.  The Veteran denied any in-service injury to his lumbar spine and maintains that it is secondary to his bilateral knee disability.  The examiner diagnosed the Veteran as having post-laminectomy syndrome (status-post laminectomy at L4-5) and discectomy at L4-5.  Following review of the Veteran's claims file and interview and physical examination of the Veteran, the examiner opined that the Veteran's current lumbar spine disability is less likely than not etiologically related to his military service and less likely than not caused or aggravated by his service-connected bilateral knee disability.  

In reaching these conclusions, the examiner noted that the Veteran's STRs did not show any treatment for low back pain, and the post-service treatment records clearly document a post-service injury to his back that caused the disc herniation.  Additionally, the examiner noted that the Veteran's back pain has been in existence since the 2003 injury while employed as a truck driver.  It was also noted that the Veteran received Workers Compensation-like coverage for his back disability prior to seeking secondary service connection.  

Regarding secondary service connection, the examiner noted that the Veteran had an acute injury that caused his herniated disc in 2003.  He noted that prior to the work-related injury, there was no documentation of bilateral knee pain or complaints of significant symptoms due to his service-connected knee disability.  In fact, at one time the Veteran indicated that his pain level was 0 out of 10, with 10 being the most severe pain.  The examiner indicated that at the time of the back injury, there are no reports of any complaints of knee problems or pain, and the Veteran was able to perform straight leg raises.  Additionally, the examiner found no mention of any pain in the Veteran's knees until several months after his back surgery-at which time he complained of right hip and leg pain.  The examiner indicated that the Veteran's most recent x-rays of the knees have been within normal limits, but MRI in 2008 showed tear of the posterior horn of the medial meniscus, strain of the anterior cruciate ligament with adjacent fluid.  This injury, according to the examiner, could have been caused by his 2003 tarp moving incident because the Veteran did not describe significant pain in that knee prior to that time.  The examiner opined that the Veteran's bilateral knee disability did not cause or worsen his back disability, rather, he opined that the Veteran's post-service back injury in 2003 actually worsened his service-connected knee disability.  

In regards to the opinion by the Veteran's VA treating physician (Dr. R.), the May 2012 VA examiner again indicated that the records prior to the 2003 injury showed little or no problems in his bilateral knees.  And although Dr. R. indicated that the Veteran's degenerative disc disease of the lumbar spine was likely related to his degenerative joint disease of the bilateral knees, the May 2012 examiner found this unlikely based upon the findings of no abnormality of gait or pain on numerous examinations.  In other words, the examiner concluded that it is unlikely that his bilateral knee disability caused non-existent degenerative disc disease of the lumbar spine which was not present prior to the 2003 work-related injury.  

Additionally, the examiner analyzed the August 2003 MRI report and noted that there was no indication of any degenerative disc disease prior to the surgical procedure, only a herniated disc.  Basically, he found that Dr. R.'s opinion is incorrect and not supported by the objective evidence of record.  

There is no question that the Veteran has a current lumbar spine disability.  Thus, the crucial inquiry before the Board is whether his current lumbar spine disability is attributed to an event, disease, or injury incurred during active service, or was caused or permanently worsened by a service-connected disability.  For the reasons stated below, the Board finds that it has not.  

Upon complete review of the record, the Board finds that the competent and credible evidence does not show that the Veteran's current back disability was caused or worsened by his military service or a service-connected disability.  In other words, the preponderance of the evidence is against a finding that the Veteran's current back disability is related to an in-service injury or is secondary to his service-connected bilateral knee disability.  Further, the preponderance of the evidence does not show that the Veteran was diagnosed with arthritis of the back within his first post-service year to warrant service connection on a presumptive basis.  See 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Most importantly, the May 2012 VA examination report includes a thorough opinion finding no link between the Veteran's current back disability and his service-connected bilateral knee disability, nor did he find that the Veteran's current back disability is directly related to service.  The VA examiner's main rationale for his opinion was that the Veteran's current back disability was clearly documented as occurring following a post-service injury, and if anything this injury aggravated his bilateral knee disability and not the other way around.  

The Board is aware that the May 2012 VA examiner misstated the Veteran's medical history in one respect.  In reaching his opinion regarding direct service connection, he noted that the Veteran was not seen in service for complaints of back pain.  Indeed, as noted above, the Veteran was seen twice for muscular back pain during his first period of service.  He did not, however, seek treatment for back pain during his second period of service, and even denied back pain upon enlistment and discharge.  Moreover, the Veteran has consistently contended that his bilateral knee disability has caused his back disability, and denied any in-service back injuries.  There is no contention here, and no indication in the record, that the isolated and apparently acute back complaints from the initial period of service had any bearing on the current disability.  Further, this fact is simply not at all relevant to the question of whether the back condition was aggravated by the knee disabilities.  The error by the examiner is therefore harmless.  As such, the Board finds that the opinions provided by the May 2012 VA examiner to be adequate and accompanied by detailed rationale.  

Given this rationale and the fact that the both the Veteran's claims file and the reported relevant and accurate history were considered by the examiner, the Board finds the May 2012 opinion to be of very high probative value.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board may favor the opinion of a competent medical professional so long as an adequate statement of reasons and bases is provided).

The Board appreciates the assertions made by the Veteran that his lifting mechanisms changed due to his service-connected knee disability, and he was lifting with his back instead of his legs when the 2003 injury occurred.  The Board finds, however, that the Veteran is not competent to say that a current back disability was caused or aggravated by his bilateral knee disability.  Although back pain and limited movement are matters that can be observed and described by a lay person, a diagnosis of arthritis or herniated discs is not.  Moreover, symptoms such back pain can be observed and described by a lay person, but diagnosing it as secondary to a service-connected disability is beyond the competency of a lay person.  As such, the Veteran's assertions as to secondary service connection lack probative value.  

The veteran is considered competent to report changes in his behaviors, such as practices when lifting, and his explanations for such changes when they result from conscious choice.  He can report that knee pain caused him to lift with his back, but lacks the specialized knowledge to state that the service-connected knee disabilities altered his biomechanics and resulted in a practice of lifting with his legs.  The former represents an observed cause and effect relationship, while the latter relies upon medical knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In other words, a man is aware he is limping, but may not be able to identify the actual reason why.

However, while the Veteran's report of altered lifting practice may competent, it is not credible.  The contemporaneous records show no actual or sufficient functional impairments of the knees to result in consciously altered behavior.  Records reflect no reports of ongoing pain prior to the work-related back injury, and repeated evaluations showed no changes of gait or posture related to the knees.  

That having been noted, the purported nexus opinions provided in March 2004 and 2005 by Dr. R. are of far less probative value than the May 2012 VA examiner's opinion.  First, although Dr. R. is competent to opine as to the etiology of the Veteran's back disability, there is no evidence to show that she reviewed the Veteran's entire claims file prior to reaching her opinion, nor did she provide any rationale for either opinion.  Moreover, the Board finds the undated prescription copy with an opinion finding his back disability was caused by his bilateral knee weakness is of much less probative value than the May 2012 examiner's opinion.  As with Dr. R's other statements, there is no indication of the documentary basis of the opinion, nor was a rationale given in support of the opinion.  Further, the allegation of "deterioration" of the spine is at odds with the other evidence of record and the Veteran's own reports showing an acute back injury, followed later by post-surgical deterioration.  Finally, the October 2003 VA examiner's opinion also is of far less probative value than the May 2012 VA examiner's opinion inasmuch as the opinion provided was confusing and it did not include an adequate rationale linking the Veteran's current back disability to his service-connected bilateral knee disability; it presumed, based on the Veteran's discredited statements, that there had been an alteration of lifting mechanics due to the knees.  Again, the May 2012 examiner provided a very detailed opinion after extensive review of the Veteran's claims file, interview of the Veteran, and physical examination.  Thus, the May 2012 examiner's opinion is given more probative value than the purported positive opinions noted above.  

Overall, the Board finds that the preponderance of the evidence is strongly against the conclusion that the Veteran's claimed back disability are in any way etiologically related to service or a service-connected disability.  Accordingly, the claims for service connection for this must be denied.  VA's benefit-of-the-doubt doctrine is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for degenerative disc disease of the lumbar spine at L4-L5 is denied.  



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


